department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n -------------- contact person contact number identification_number employer_identification_number number release date te_ge r a t index number date legend b c d e f g h x y dear ------------ under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below you were incorporated to we have considered your application_for recognition of exemption from federal_income_tax develop and disseminate educational materials to the public that will enhance financial literacy increase personal and financial well-being and promote the effective management of individual and family finances provide counseling and instruction to financially distressed individuals and families in order to help them resolve their financial difficulties and manage their personal finances in a more effective manner in your application_for exempt status you stated that you would focus on consumer groups considered to be particularly vulnerable to the impact of money problems moderate income individuals whose exposure to financial advising might be otherwise limited as well as individuals with chronic money troubles and adolescents college students retirees and newly married couples although your initial application stated that you planned to conduct budget planning and had developed forms training guides and other materials you declared your decision to drop this activity in correspondence of date you further described your change_of focus in correspondence of date in which you estimated the amounts of time that your employees would spend on various activities and the amounts of revenue you would earn from different sources but generally said that your plans and financial statement would not change very much said your involvement with debt resolution services has changed but not disappeared you while our organization will not offer any debt resolution strategies in terms of selling and or charging a fee for a particular service or approach specifically intended to resolve debt we expect to continue to educate the public about debt resolution strategies in general we may recommend a particular debt resolution approach to a client based upon our assessment of that client’s circumstances and needs however we do not have any plans to recommend any specific company’s program nor will we expect to receive any fees ie commissions for coaching clients toward the goal of resolving debt all of your current clients have been referred by c and its affiliates correspondence of date you have not received any fee-paying clients through your website you have not used your public seminars as marketing opportunities and have not contracted with any clients who have attended one of your seminars however your goal for the future is to attract one-third of your clientele through public speaking the website and through dissemination of educational materials approximately dollar_figure----------- the only other significant expense is occupancy estimated at dollar_figure------- -----------in your first year of operation and dollar_figure----------in the subsequent year you are located at the same address as your landlord apparently your occupancy expense is high because it includes almost all non-labor costs of business according to the lease that you submitted the rent covers all utilities including electricity telephone and internet connectivity and lease of office furnishings and equipment including computers and their operating systems and software your largest expense is compensation of your staff all of your labor expenses equal server and network connections copier and facsimile machines and telephone system your lease for space and equipment from c was executed on september ------ to commence october ------ c executed on september you agreed to provide financial coaching services to clients referred for such coaching by c and c agreed to pay a monthly fee for said financial coaching services at the rate of dollar_figure------per client listed in the c database to be calculated on the last day of each month with total monthly fees paid to be a minimum of dollar_figure--------- the next paragraph states that c will not hold you responsible in addition to the lease for space equipment and services you have another contract with for any and all actual outcomes of aforementioned financial coaching services including but not limited to client satisfaction measures educational gains and effective behavioral changes provided said financial coaching services are delivered in good_faith according to a manner set forth by the policies and procedures determined by the center’s staff according to the list that you have provided your employees have conducted eight while you no longer intend to sell debt resolution strategies your coaches will discuss c describes itself as a debt consolidation business on its website see attached it appears to market both to individual consumers and to mortgage professionals seminars for the public on topics related to finance and personal behavior you have also described your individual educational program or coaching as a 10-session curriculum that includes assessment of attitudes and habits regarding money basic explanations of budgeting credit insurance and retirement planning investing in stocks bonds money markets and ira’s communication and relapse prevention response to it provides a psychological context for the client’s money problems and assigns homew ork between sessions with the coach some supplemental materials are available on your website them and recommend a particular approach based upon your assessment of a client’s circumstances correspondence of date answer your employees will elicit information from clients to determine the most appropriate strategy the coaches will ask for identification and contact information creditor information secured and unsecured debt and a very detailed description of monthly expenses and income on another form that your employees use clients are asked such questions as how many of your credit cards are over their limit have you taken cash advances from one card to pay another is life without credit cards unthinkable how many do you feel you need how would you rate your stress level apart from financial issues does the thought of receiving creditor phone calls make you uncomfortable are you looking to make a large purchase in the next years would getting out of debt quicker and for less money be worth possibly blemishing your credit rating you included a client profile that recommends different debt reduction strategies depending upon their customers answers to the above questions three debt resolution strategies are described debt counseling will be recommended to clients who can repay monthly obligations without restructuring or intervention with creditors it consists of education and counseling on the most effective ways to pay off debts and maintain a household budget debt management plans will be recommended to those who need concessions from creditors on interest rates fees and monthly charges debt settlement plans will be recommended to clients who have no ability to repay full principal as an alternative to bankruptcy the settlements reached with creditors reduce actual amount owed but also has a negative impact on credit ratings in addition bankruptcy education provides information about bankruptcy for clients to pursue for themselves education and coaching will be offered to the above clients you represent that you do not provide services in conjunction with any other entities and do not anticipate referring clients to another entity for services to complete debt payment programs response to answer 6w on the other hand you stated that c is both the landlord from whom you lease both space and operational systems and also a client to whom you provide financial coaching services in exchange for a fee response to answer 6i f provides to c some operational services such as processing and client education you provide the client education that f contracts with c to provide in addition a number of other companies use your educational_services for their clients through their partnership with f correspondence of date answer f states in the marketing materials that you attached to your correspondence of date that its clients receive financial and behavioral coaching and education through its affiliation with the non-profit company h which is another name that you use in fact you are a key part of the f’s customer retention plan further you stated that none of your board members has been an officer director or employee of a credit counseling credit repair agency or organization issuing credit cards response to answer 6s specifically you stated that your organization has no board members directors officer or employees in common with c response to answer 7b however you also provided a resume for x that says that he was employed by c as director of its financial coaching program from appear to be owned and controlled by y c was incorporated in --------------in ------ it negotiates settlements of debt through single or periodic_payments and markets its services to mortgage brokers retailers and others who find that existing debt may prevent a potential customer from making a purchase d was incorporated in --------- in -----------------------by y it offers a different debt resolution brand and uses c infrastructure to service their clients as alluded to above you are part of a network of for-profit corporations all of them correspondence of --------------------------- answer evidently e is not an independent entity but an internet brand of c according to the same correspondence f was also incorporated as a for-profit in --------- in -------------------------- it provides marketing and other operational services to debt resolution businesses such as processing correspondence of date answer f contracted with c to provide services such as h the final member_of_the_family is g incorporated as a for-profit in --------------in ------------- f promises that participants can use the money management and bill paying services of its affiliate g the address g listed with the --------------department of state division of corporations is the same address listed for y in the articles of incorporation for f and for d law sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt exclusively for one or more exempt purposes only if its articles of organization sec_1_501_c_3_-1 of the regulations provides that an organization is organized a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not operated sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing b the instruction of the public on subjects useful to the individual and beneficial to the his capabilities or community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization’s budget plans for its support problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code the service found that by aiding low-income individuals and families who have financial in 302_f2d_934 ct_cl in 326_us_279 revproc_90_27 c b contains the standards for issuing an advance_ruling of exempt status it requires that proposed operations be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and also services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included many publications that provide advice for a fee to individuals were indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt the court in est of hawaii v commissioner t c found that an organization formed to educate people in hawaii in the theory and practice of est was a part of a franchise system which is operated for private benefit and therefore may not be recognized as exempt under sec_501 of the code the applicant for exempt status was not formally controlled by the same individuals controlling the for-profit organization owning the license to the est body of knowledge publications methods etc however the for-profit exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court found that the fact that the applicant’s rights were dependent upon its tax-exempt status showed the likelihood that the for- profit corporations were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether it benefited substantially from the operation of the applicant the court determined that there was a substantial private benefit because the applicant was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations bingo at a bar for the avowed purpose of raising money for scholarships the board included the bar owners the bar’s accountant also a director of the bar as well as two players the board was self-perpetuating the court reasoned that because the bar owners controlled the organization and appointed the organization’s directors the activities of the organization could be used to the advantage of the bar owners the organization claimed that it was independent because there was separate_accounting and no payments were going to the bar the court was not persuaded in p l l scholarshi82_tc_196 an organization operated a realistic look at the operations of these two entities however shows that the activities of the taxpayer and the pastime lounge were so interrelated as to be functionally inseparable separate accountings of receipts and disbursements do not change that fact in addition to furthering a substantial non-exempt purpose the court found that a portion of in church by mail inc v commissioner t c memo aff’d 765_f2d_1387 9th the court went on to conclude that because the record did not show that the organization was operated for exempt purposes but rather indicates that it benefited private interests exemption was properly denied cir the tax_court found that a church was operated with a substantial purpose of providing a market for an advertising and mailing company owned by the same people who controlled the church the church argued that the contracts between the two were reasonable but the court_of_appeals pointed out that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church the organization’s net_earnings inured to the benefit of a private_shareholder_or_individual as defined by sec_1_501_c_3_-1 and sec_1_501_a_-1 of the regulations the organization provided a source of credit ie loans to companies in which the private shareholder was either employed by or owned the fact that the loans were made showed that the companies controlled by the private shareholder had a source of loan credit in the organization school for campaign workers was operated for the benefit of the private interest of the republican party and candidates even though the organizations were formally separate and no portion of the applicant’s net_earnings inured to private shareholders or individuals the court enumerated many indirect connections of funding and directors and found that all of the students worked for republican candidates or organizations thus conferring a substantial purpose that could not be considered incidental to its educational purpose in international postgraduate medical foundation v commissioner t c memo the court found an organization that ran tours aimed at doctors and their families was operated to benefit the private interests of both an individual who controlled the organization and a for- profit travel agency h c tours that handled all of its tour arrangements no evidence that the organization solicited competitive bids from any travel agency for travel arrangements for its tours other than h c tours the organization physically located its office within the offices of h c tours which provided it secretarial clerical and administrative personnel for a fee equal to h c tours’ costs the organization spent percent of its revenue on travel brochures prepared to solicit customers for tours arranged by the travel agency the brochures emphasized the sightseeing and recreational component of the tours but did not describe the medical curriculum for the seminars and symposia that was the basis for exemption educational activities occurred on less than one-half of the days on a typical tour the organization used the h c tours exclusively for all travel arrangements there was in 92_tc_1053 date the court found that a the court found that a substantial purpose of the organization’s operations was to increase the income of h c tours the president of h c tours controlled the organization and exercised that control for the benefit of h c tours and himself moreover the administrative record supported the finding that the organization was formed to obtain customers for h c tours in 283_fsupp2d_58 d d c the court concluded that the foundation was operated with a substantial non-exempt purpose it based this conclusion on the manner in which the organization managed a conference center among the major factors courts have considered in assessing commerciality are competition with for- profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations thus the court looked at the business methods of the organization as a method of inferring whether its purpose was to serve the public or whether there was a substantial non-exempt purpose of operating a business for profit see sec_1_501_c_3_-1 income_tax regulations in ftc v gill 265_f3d_944 9th cir aff’g 183_fsupp2d_1171 the court inferred that a credit repair organization that first promised a free consultation but charged fees in advance of the full performance of services was being operated as a charity primarily for purposes of evading regulation under the croa the credit repair organizations act croa u s c section et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c section 1679b sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer’s credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c section 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j you do not meet the operational_test for exempt status under sec_501 of the c f_r section b iii b c f_r sec_64 c prohibits businesses from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission ftc nonprofit_organizations are not subject_to this rule this registry was created by rules promulgated by the ftc and the federal communications commission discussion internal_revenue_code because you have failed to establish that you are operated exclusively for charitable or educational_purposes the regulations define exclusively as engaging primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code see sec_1_501_c_3_-1 of the regulations performing activities exclusively for the benefit of the poor furthers a charitable purpose counseling the poor about economics and personal finance can achieve an exempt_purpose see revrul_69_441 supra however you admit that you do not limit your services to the poor or underprivileged through a financial test or income limit you describe many categories of consumers to whom you intend to market your services moderate income individuals with little exposure to financial advice adolescents college students retirees and newly married couples the fees that you charge are substantial not the subsidized below-cost fees often offered to a charitable_class therefore you do not operate to further a charitable purpose in the sense of providing relief to the poor or distressed regulations as the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1 c d you have presented and are equipped to present seminars on a variety of financial topics to community groups your employees appear to be qualified to prepare and present such material your website also contains some useful information on financial topics however your activities provide substantial secondary benefits to the network of for-profit companies with which you are connected only an insubstantial portion of the activity of an exempt_organization may further a non- exempt_purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if we agreed that you were organized and operated for an exempt_purpose the fact that you also have a substantial non-exempt purpose would make you ineligible for exempt status specifically the court in better business bureau held that if education is conducted for a non-exempt purpose the organization will not be recognized as exempt commercial purpose is not primary but merely incidental to the exempt_purpose american institute for economic research supra in that case the court assumed that the organization’s publication of materials concerning economic issues and individual securities was an educational activity however the organization had an additional significant commercial purpose the court found evidence that the organization charged fees for the materials that when an organization has an additional commercial purpose it must demonstrate that the education is recognized as an exempt_purpose by sec_501 and defined by the following the analysis of the court in american institute for economic research we earned profit that its methods were commercial ones and that it was engaged in a service commonly associated with a commercial enterprise it concluded that the business_purpose was primary and not incidental to an educational purpose and therefore the organization was not entitled to be regarded as exempt american institute for economic research supra the private benefit need not be payment of net_earnings american campaign academy supra secondary benefits which advance a substantial purpose cannot be construed as incidental to the organization’s exempt educational purpose according to the court in american campaign academy concede for argument that some of your activities would fall within the definition of education however your educational purpose is subordinate to your purpose of benefiting the network of for-profit companies with which you are affiliated one measure of the relative importance of different purposes is the amount of time spent on them you reported that you have only conducted eight public seminars over five months clearly public education is not consuming a significant portion of your staff time it is your responsibility to demonstrate to the satisfaction of the service by sufficient detail in describing activities sources of receipts and the nature of expenditures revproc_90_27 supra agreement with c discussed in more detail below will convey to you the entire amount of revenue that you estimated for your first year dollar_figure----------- the amount of revenue that you estimated for your second year is exactly a six per cent increase there is no evidence in the file that you expect to receive charitable_contributions from disinterested persons in amounts that would constitute public support nor do you appear to have a reasonable expectation of attracting clients other than those referred by c you said that you have not gained any clients either from your website or your seminars and that the website is not the avenue through which we expect to receive many fee-for-service clients and that the seminars are meant to be educational experiences in and of themselves and have not been emphasized as marketing opportunities limitations of your educational role in the agreement you undertook to provide financial coaching services to clients referred by c you are given responsibility for the methods content and delivery systems however the financial arrangements of the agreement contradict its stated purpose of increasing the financial literacy of the public c pays you dollar_figure per month for each client listed in its database calculated on the last day of the month neither the agreement nor any other material in the file clarifies whether these are people who have already contracted with c or whether they are leads in either case c is not obligated to pay you for each client you coach or according to the difficulty time involved or the outcome of the coaching clearly dollar_figure would not compensate for a detailed discussion with a client in fact the agreement specifically releases you from any accountability for the outcomes of the financial coaching your compensation is linked not to the work that you do but to the number of clients in the database of c on the last day of the month another measure of different purposes is the amount of income that they generate your other terms of your agreement with c indicate its control_over your organization and the the agreement guarantees a minimum monthly fee of dollar_figure--------- this is an additional you provide several benefits to c you can do things that c is prohibited from doing by the indication that your compensation is not tied to educational work that you do you will receive dollar_figure- -----------every month regardless of how many clients you coach the sum of dollar_figure----------per month for months equals an annual total of dollar_figure----------- this is exactly the amount that you estimated would be your total revenue for the first year of operation receiving all of your projected revenue from one source contradicts your claim that you will provide financial coaching for the general_public credit repair organizations act and ftc v gill supra you may charge a fee in advance of delivering services which for-profit entities may not do in addition to calls to describe and recommend debt reduction plans you can perform a very useful screening of potential customers your intake questionnaires contain questions that will assign clients to the type of reduction plan that will be most likely to appeal to their financial profile and attitudes about debt this is a time consuming process but one that is likely to result in much higher than usual sales you solicit information about income expenses amount of debt how important credit rating is to the caller how soon the person wants to use the credit rating to make a major purchase and whether the person is willing to deal directly with creditors c has a product designed for every profile the screening that you perform improves the chances of selling one of them to most customers contract you have is with c you also state that you provide educational_services to the clients of other companies through their partnership with f and their indirect affiliation with c remain committed to a debt reduction plan c and f use this argument in their marketing materials documents negotiated between independent organizations within weeks of your incorporation you had signed both a lease and an agreement with a for-profit company for whom your president had worked only months before the agreement is short and lacking in details that are generally negotiated and spelled out between business partners there is no evidence in the record that you investigated other possible business partners much less conducted due diligence about your business partner the lease includes not only desks and chairs copier and facsimile but computers and telephones in addition the operating systems and software server and network connections for the computers are all part of the package evidently you have no furniture or equipment of your own even more unusual you do not have your own computers and software the means by which business is conducted leasing everything from one source makes you vulnerable at the least that your rent is exactly of the amount that c pays you each month gives the appearance that they are connected the two agreements that you executed with c suggest that they were not arm’s length you are leasing from c at its location an office suite that is fully furnished and equipped it appears that you perform other commercial roles for c while you state that the only the counseling that you provide may also increase the amount of time that customers exempt_organizations may not be operated for the benefit of private interests it is your nor does it matter whether your contracts with c are reasonable or excessive it is settled burden to prove that you are not operated for the benefit of private interests such as designated individuals or the creator or his family sec_1_501_c_3_-1 supra your relationship with c and its affiliates provide significant benefits to them you have failed to establish that you are an independent entity and not operated to provide substantial benefits to c inc you have contracted entirely with c you obtain all of your revenue and all of your customers from it together with all of the equipment and systems necessary to your business you signed these contracts within weeks of incorporation without any evidence of competition for the agreements both the lease and the agreement terminate on date further your president had been an employee of c until very recently in a case of an organization that ran a bingo_game at a bar for the purpose of raising money for scholarships the court found that the activities of the two organizations were so intertwined as to be functionally inseparable in addition it found that the applicant was operated for the purpose of increasing the income of the bar p l l scholarship supra like p l l scholarship you are not an independent organization but one operated for the benefit of c law that the question is not whether payments were excessive but whether the affiliated for- profit benefits from the operation of the applicant est of hawaii church by mail and international postgraduate medical foundation supra furthermore like the organization in est of hawaii you are part of a system which is operated for private benefit and your affiliation with this system taints you with a substantial commercial purpose exempt purposes and not for the benefit of private parties c of the code and you must file federal_income_tax returns submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory judgement or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or you have the right to protest this ruling if you believe it is incorrect to protest you should if you do not protest this ruling in a timely manner it will be considered by the internal you have not established that you will operate exclusively or even predominately for accordingly you do not qualify for exemption as an organization described in section contributions to you are not deductible under sec_170 of the code when sending additional letters to us with respect to this case you will expedite their the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 receipt by using the following address are shown in the heading of this letter attachments internal_revenue_service te_ge se t eo ra t constitution ave n w pe- washington d c debra kawecki manager exempt_organizations technical group if you have any questions please contact the person whose name and telephone number internet pages notice sincerely
